UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4974


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

GERALD BROWN,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:07-cr-01353-HMH-1)


Submitted:    March 24, 2009                 Decided:   April 6, 2009


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Mackenzie, BARRETT & MACKENZIE, LLC, Greenville, South
Carolina, for Appellant.    Elizabeth Jean Howard, Assistant
United   States  Attorney, Greenville,  South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gerald Brown was convicted after a jury trial of one

count of being a felon in possession of firearm and ammunition,

in violation of 18 U.S.C. § 922(g)(1) (2006), and one count of

being    a    felon       in    possession   of    body    armor,       in    violation        of

18 U.S.C. § 931(a) (2006).                  The district court sentenced Brown

to 120 months’ imprisonment on the firearm and ammunition count

and to a concurrent term of 36 months’ imprisonment on the body

armor count.              Brown’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that this

appeal       is    wholly       frivolous    and   lacking        in    any       meritorious

issues.           Brown    was    informed   of    his    right    to    file      a     pro   se

supplemental brief, but he has declined to do so.

               Although asserting that the appeal is without merit,

counsel       questions           whether    the    district           court       erred       by

instructing Brown’s trial counsel to call a witness Brown wished

to call, but trial counsel did not.                       Without finding that an

error in fact occurred, we conclude that any error was invited

by Brown himself and cannot now form the basis for granting

relief on appeal.               See United States v. Herrera, 23 F.3d 74, 75

(4th Cir. 1994).               Moreover, our review of the record leads us to

conclude that even in the absence of any invited error, the

district court’s instruction did not amount to interference with

the   attorney-client             relationship,     in    violation          of    the    Sixth

                                              2
Amendment.       See Weatherford v. Bursey, 429 U.S. 545, 558 (1977);

United States v. Chavez, 902 F.2d 259, 266 (4th Cir. 1990).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

review.      Finding     no     error,   we   affirm    the   district     court’s

judgment.        This   court    requires     counsel   to    inform   Brown,    in

writing,    of    the   right    to   petition   the    Supreme   Court    of   the

United States for further review.                If Brown requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move in this court for leave to

withdraw from representation.            Counsel’s motion must state that

a copy of the motion was served on Brown.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                         3